DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 09/15/2020, with respect to the rejection of claim 20 have been fully considered and are persuasive. The rejection of claim 20 has been withdrawn. 
Applicant’s arguments with respect to claim 1-19 and 23-26 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 13, 16-17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7, 13, 17, and 19 recites “said at least one microstrip” when claim 1 states “a plurality of microstrips”. They will be construed as “said plurality  of microstrips” for the purposes of examination. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 6-7, 9, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujita et al. (US 8,193,989, hereby referred as Fujita).
Regarding claim 1, Fujita teaches the following:
an antenna comprising:
a radiating element (element 25, figure 13); 
a ground plane (element 11, figure 13) apart from said radiating element; 
a plurality of microstrips (element 15, figures 1 and 13) disposed between and apart from said radiating element and said ground plane (as shown in figure 13 and its description), each microstrip having a feed end (at point 18, figure 13) and a grounded end (elements 17a-d, figures 1 and 13), wherein each grounded end is coupled to said ground plane (as shown in figure 1); and 


Regarding claim 2, Fujita as referred in claim 1 teaches the following:
wherein said radiating element is a disk (as shown in figure 13).

Regarding claim 6, Fujita as referred in claim 1 teaches the following:
wherein said radiating element (element 25, figure 13) lies in a plane parallel to said ground plane (element 11, figure 13).

Regarding claim 7, Fujita as referred in claim 6 teaches the following:
wherein said at least one microstrip (element 25, figures 1 and 13) has a bend (between elements 16 and 17, figures 1), a major portion (elements 16a-d, figure 1) of said microstrip being between said feed end and said bend (as shown in figure 1), said major portion lying in a plane parallel to said radiating element (element 25, figures 1 and 13).

Regarding claim 9, Fujita as referred in claim 1 teaches the following:
wherein said grounded end (elements 17a-d, figures 1 and 13) is positioned near the perimeter of said radiating element (element 25, figure 13).

Regarding claim 17, Nalbandian as referred in claim 1 teaches the following:
 wherein said at least one microstrip (element 15, figures 1 and 13) comprises a plurality of microstrips (elements 16a-d and 17a-d, figure 1) spaced equidistantly apart (as shown in figures 1 and 13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (US 8,193,989, hereby referred as Fujita) in view of Thill et al. (US 6,850,191, hereby referred as Thill).
Regarding claim 3, Fujita as modified in claim 2 teaches the following:
wherein said antenna has a resonant frequency defining a wavelength (all antennas have a resonant frequency defining a wavelength). 
Fujita as modified does not explicitly teach wherein said radiating element has a diameter that is no greater than about 1/2 of said wavelength.
Thill suggests the teachings of herein said radiating element has a diameter that is no greater than about 1/2 of said wavelength (column 2, line 65 – column 3, line 4, and column 3, lines 30-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have said radiating element of Fujita to a diameter that is no greater than about 1/2 of said wavelength as suggested by the teachings of Thill since limiting the diameter can prevent high order modes from being excited (column 2, line 65 – column 3, line 4).

Regarding claim 4, Fujita as modified in claim 3 teaches the antenna with the exception for the following:
wherein said radiating element has a diameter that is no greater than about 2/5 of said wavelength.
Thill suggests the teachings of wherein said radiating element has a diameter that is no greater than about 2/5 of said wavelength (column 2, line 65 – column 3, line 4, and column 3, lines 30-35). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have said radiating element of Fujita to a diameter that is no greater than about 2/5 of said wavelength as suggested by the teachings of Thill since limiting the diameter can prevent high order modes from being excited (column 2, line 65 – column 3, line 4).

Regarding claim 5, Fujita as modified in claim 3 teaches the antenna with the exception for the following:
wherein said radiating element has a diameter that is about 1/4 of said wavelength.
Thill suggests the teachings of wherein said radiating element has a diameter that is about 1/4 of said wavelength (column 2, line 65 – column 3, line 4, and column 3, lines 30-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have said radiating element of Fujita to a diameter that is about 1/4 of said wavelength as suggested by the teachings of Thill since adjusting the diameter of a patch antenna can be used to adjust the resonant characteristics of the antenna, and since a ¼ wavelength antennas are commonly used in the art since t the standing wave ratio is at its maximum value at ¼ wavelength which provides a better impedance match. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (US 8,193,989, hereby referred as Fujita) in view of Nalbandian et al. (US 5,703,601, hereby referred as Nalbandian).
Regarding claim 8, Fujita as referred in claim 7 teaches the antenna with the exception for the following:
wherein said major portion is disposed approximately half way between said radiating element and said ground plane.
However it is known that adjusting the distance between two conductive elements will alter the coupling between the two. 
Nalbandian suggests the teachings of wherein said major portion (element 4, figures 1) is disposed approximately half way between said radiating element (element 8, figures 1) and said ground plane (element 2, figures 1, as shown in figures 1, distance “t” is the same and therefore half way between).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have said major portion of Fujita to be disposed approximately half way between said radiating element and said ground plane as suggested by the teachings of Nalbandian which can be used to alter the coupling between the microstrips and the radiating element which can be used to adjust the resonant characteristics of the antenna. 

Claims 11-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (US 8,193,989, hereby referred as Fujita) in view of Tatarnikov et al. (US 2009/0273522, hereby referred as Tatarnikov).
Regarding claim 11, Fujita as referred in claim 1 teaches the following:
wherein said antenna (figure 13) has a resonant frequency defining a wavelength (all antennas have a resonant frequency defining a wavelength).
Fujita does not teach wherein the distance between said radiating element and said ground plane is less than about 1/10 of said wavelength.
Tatarnikov suggests the teachings of wherein the distance between said radiating element and said ground plane is less than about 1/10 of said wavelength (“The bandwidth of the single-band 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the distance between said radiating element and said ground plane of Fujita to be less than about 1/10 of said wavelength as suggested by the teachings of Tatarnikov since the distance between said radiating element and said ground plane is correlated to the bandwidth and one could adjust the distance to meet a desired bandwidth. 

Regarding claim 12, Fujita as modified in claim 11 teaches the antenna with the exception for the following:
wherein the distance between said radiating element and said ground plane is less than about 1/20 of said wavelength.
Tatarnikov suggests the teachings of wherein the distance between said radiating element and said ground plane is less than about 1/20 of said wavelength (“The bandwidth of the single-band micropatch antenna is a function of the height H of radiating element 202 above ground plane 204”, paragraph [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the distance between said radiating element and said ground plane of Fujita to be less than about 1/20 of said wavelength as suggested by the teachings of Tatarnikov since the distance between said radiating element and said ground plane is correlated to the bandwidth and one could adjust the distance to meet a desired bandwidth.

Regarding claim 15, Fujita as referred in claim 1 teaches the following:

Fujita does not explicitly teach the distance is no less than the distance between said radiating element and said ground plane.
Tatarnikov suggests the distance (as shown in figure 2, paragraphs [0028] and [0032]) is no less than the distance between said radiating element (element 322, figure 3) and said ground plane (element 304, figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the distance the perimeter of said ground plane extends beyond the perimeter of said radiating element of Fujita to be no less than the distance between said radiating element and said ground plane as suggested by the teachings of Tatarnikov since the distance between the ground plane and the radiating element and the length the ground plane extends are correlated to the bandwidth and one could adjust the distance to meet a desired bandwidth, and to ensure that there is little to no back lobe radiation due to signals being reflected by the ground plane. 

Claims 13-14, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (US 8,193,989, hereby referred as Fujita).
Regarding claim 13, Fujita as referred in claim 1 teaches the following:
wherein said feed has an input impedance and said antenna has an impedance (all feeds and antennas have some impedance), wherein said antenna has a matching ratio (all antennas have a matching ratio).

It would have been obvious to one of ordinary skill in the art before the effective filing date to have said antenna of Fujita to have a matching ratio is selected to approximately match said impedance of said antenna to said input impedance, the matching ratio calculated as the radius of said radiating element divided by the length of said at least one microstrip, and wherein said matching ratio is selected to approximately match said impedance of said antenna to said input impedance since impedance matching is known in the antenna art to ensure that there is a maximum power transfer by matching the impedance between the input and the antenna to minimize any potential losses that may occur.

Regarding claim 14, Fujita as modified in claim 13 teaches the antenna with the exception for the following:
wherein said ratio is a function of said impedance of said antenna divided by said input impedance.
However Fujita does discuss impedance matching is well known in the antenna art.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have said ratio of Fujita as modified to be a function of said impedance of said antenna divided by said input impedance as known in the art to ensure that there is a maximum power transfer by matching the impedance between the input and the antenna to minimize any potential losses that may occur.

Regarding claim 23, Fujita teaches the following:
an antenna comprising:
a radiating element (element 25, figure 13); 
a ground plane (element 11, figure 13) apart from said radiating element; 
a plurality of microstrips (element 15, figures 1 and 13) disposed between and apart from said radiating element and said ground plane (as shown in figures 13 and its description), each microstrip having a feed end (at point 18, figure 13) and a grounded end (elements 17a-d, figures 1 and 13), wherein each grounded end is coupled to said ground plane (as shown in figure 1); and 
a feed (elements 12-14, figures 2), said feed coupled to said radiating element (element 25 is electromagnetically coupled to the microstrips, and therefore coupled to the feed) and coupled to said feed end of each said microstrip (at element 18, figure 13), said feed having an input impedance (the feed is a cable, which has some sort of impedance),
wherein said antenna has a resonant frequency defining a wavelength and has an impedance (all antennas have some sort of resonant frequency and impedance), wherein said antenna has a matching ratio (all antennas have a matching ratio).
Fujita does not explicitly teach wherein said antenna has a matching ratio calculated as the radius of said radiating element divided by the length of said at least one microstrip, and wherein said matching ratio is a function of said impedance of said antenna divided by said input impedance.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have said antenna of Fujita to have a matching ratio calculated as the radius of said radiating element divided by the length of said at least one microstrip, and wherein said matching ratio is a function of said impedance of said antenna divided by said input impedance since impedance matching is known in the 

Regarding claim 25, Fujita as modified in claim 23 teaches the antenna with the exception for the following:
wherein the signal path distance from the perimeter of said radiating element to said grounded end is approximately 1/3 of said wavelength.
However, adjusting the size and signal path of an antenna is known in the art to adjust the resonant characteristics of an antenna. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the signal path distance from the perimeter of said radiating element to said grounded end of Fujita to be approximately 1/3 of said wavelength since adjusting the length of a signal path of an antenna can be used to adjust the resonant characteristics of the antenna, and since a having the signal patch be a fraction of multiple of a wavelength is commonly used in the art.

Claims 10, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (US 8,193,989, hereby referred as Fujita) in view of Drexler et al. (US 2009/0146894, hereby referred as Drexler).
Regarding claim 10, Fujita as referred in claim 1 teaches the following:
wherein said antenna has a resonant frequency defining a wavelength (all antennas have a resonant frequency that defines a wavelength).

Drexler teaches that the signal path distances of antennas are typically integer multiples of ¼ of a wavelength (“Current antenna technology results in fixed-length, or finite and manual-adjustment, antennas that are typically integer multiples of one quarter of a wavelength in length or antennas that include an electrical load”, paragraph [0002]).   
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the signal path distance from the perimeter of said radiating element to said grounded end of Fujita to be approximately 1/4 of said wavelength as suggested by the teachings of Drexler since adjusting the length of a signal path of an antenna can be used to adjust the resonant characteristics of the antenna, and since a ¼ wavelength antennas are commonly used in the art since the standing wave ratio is at its maximum value at a multiple of ¼ wavelength which provides a better impedance match.

Regarding claim 24, Fujita as modified in claim 23 teaches the antenna with the exception for the following:
wherein the signal path distance from the perimeter of said radiating element to said grounded end is approximately 1/2 of said wavelength.
Drexler teaches that the signal path distances of antennas are typically integer multiples of ¼ of a wavelength (“Current antenna technology results in fixed-length, or finite and manual-adjustment, antennas that are typically integer multiples of one quarter of a wavelength in length or antennas that include an electrical load”, paragraph [0002]).   
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the signal path distance from the perimeter of said radiating element to said grounded end of Fujita as modified to be approximately 1/2 of said wavelength as suggested by the teachings of Drexler 

Regarding claim 26, Fujita as modified in claim 23 teaches the antenna with the exception for the following:
wherein the signal path distance from the perimeter of said radiating element to said grounded end is approximately 1/4 of said wavelength.
Drexler teaches that the signal path distances of antennas are typically integer multiples of ¼ of a wavelength (“Current antenna technology results in fixed-length, or finite and manual-adjustment, antennas that are typically integer multiples of one quarter of a wavelength in length or antennas that include an electrical load”, paragraph [0002]).   
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the signal path distance from the perimeter of said radiating element to said grounded end of Fujita as modified to be approximately 1/4 of said wavelength as suggested by the teachings of Drexler since adjusting the length of a signal path of an antenna can be used to adjust the resonant characteristics of the antenna, and since a multiple of ¼ wavelength antennas are commonly used in the art since the standing wave ratio is at its maximum value at a multiple of ¼ wavelength which provides a better impedance match.

Claim 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (US 8,193,989, hereby referred as Fujita) in view of Gimersky (US 2018/0358701).
Regarding claim 18, Fujita as referred in claim 1 teaches the following:
wherein said antenna further comprises dielectric material between said radiating element and said ground plane.
Gimersky suggests the teachings of an antenna comprising dielectric material (elements 502 and 504, figure 5A) between said radiating element (element 104, figure 5A) and said ground plane (element 106, figure 5A).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the antenna of Fujita to comprise dielectric material between said radiating element and said ground plane as suggested by the teachings of Gimersky in order to keep the radiating element a certain distance away from the ground plane, and to support the radiating element so that it would not be easily deformed. 

Regarding claim 19, Fujita as referred in claim 18 teaches the following:
 wherein said antenna further comprises dielectric material between said at least one microstrip and said radiating element.
Gimersky suggests the teachings of an antenna comprising dielectric material (elements 502 and 504, figure 5A) between different elements (elements 102 and 104, figure 5A).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the antenna of Fujita to comprise dielectric material between said at least one microstrip and said radiating element as suggested by the teachings of Gimersky in order to keep the radiating element a certain distance away from the microstrips, and to support the radiating element and mircrostrips so that they would not be easily deformed. 

Claim 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (US 8,193,989, hereby referred as Fujita) in view of Thill et al. (US 6,850,191, hereby referred as Thill) and Tatarnikov et al. (US 2009/0273522, hereby referred as Tatarnikov).
Regarding claim 20, Fujita teaches the following:
an antenna comprising:
a radiating element (element 25, figures 13); 
a ground plane (element 11, figure 13) apart from said radiating element; 
a plurality of microstrips (element 15, figures 1 and 13) disposed between and apart from said radiating element and said ground plane (as shown in figures 13 and its description), each microstrip having a feed end (at point element 18, figure 13) and a grounded end (17a-d, figure 1), wherein each grounded end is coupled to said ground plane (as shown in figure 1); and 
a feed (elements 12-14, figure 2), said feed coupled to said radiating element (element 25 is electromagnetically coupled to the microstrips, and therefore coupled to the feed) and coupled to said feed end of each said microstrip (at element 18, figure 13), 
wherein said antenna has a resonant frequency defining a wavelength and has an impedance (all antennas have some sort of resonant frequency and impedance), wherein said antenna has a matching ratio (all antennas have a matching ratio),
wherein the perimeter of said ground plane (element 11, figure 13) extends beyond the perimeter of said radiating element (element 25, figure 13) by a distance.
Fujita does not teach wherein said radiating element has a diameter that is no greater than about 2/5 of said wavelength, wherein the distance between said radiating element and said ground plane is less than about 1/10 of said wavelength, and wherein the perimeter of said ground plane 
Tatarnikov suggests the teachings of wherein the distance between said radiating element and said ground plane is less than about 1/10 of said wavelength (“The bandwidth of the single-band micropatch antenna is a function of the height H of radiating element 202 above ground plane 204”, paragraph [0032]). Tatarnikov also suggests the distance (as shown in figure 2, paragraphs [0028] and [0032]) is no less than the distance between said radiating element (element 322, figure 3) and said ground plane (element 304, figure 3)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the distance between said radiating element and said ground plane of Fujita to be less than about 1/10 of said wavelength as suggested by the teachings of Tatarnikov since the distance between said radiating element and said ground plane is correlated to the bandwidth and one could adjust the distance to meet a desired bandwidth, and for the distance the perimeter of said ground plane extends beyond the perimeter of said radiating element of Fujita to be no less than the distance between said radiating element and said ground plane as suggested by the teachings of Tatarnikov since the distance between the ground plane and the radiating element and the length the ground plane extends are correlated to the bandwidth and one could adjust the distance to meet a desired bandwidth, and to ensure that there is little to no back lobe radiation due to signals being reflected by the ground plane. 
Thill suggests the teachings of wherein said radiating element has a diameter that is no greater than about 2/5 of said wavelength (column 2, line 65 – column 3, line 4, and column 3, lines 30-35). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have said radiating element of Fujita as modified to a diameter that is no greater than about 2/5 of said wavelength as suggested by the teachings of Thill since limiting the diameter can prevent high order modes from being excited (column 2, line 65 – column 3, line 4).

Regarding claim 21, Fujita as modified in claim 20 teaches the following:
wherein said grounded end (Fujita, elements 17a-d, figure 1) is positioned near (Fujita, as shown in figures 1 and 13) the perimeter of said radiating element (Fujita, element 25, figures 13).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (US 8,193,989, hereby referred as Fujita)  in view of Thill et al. (US 6,850,191, hereby referred as Thill) and Tatarnikov et al. (US 2009/0273522, hereby referred as Tatarnikov), and further in view of Drexler et al. (US 2009/0146894, hereby referred as Drexler).
Regarding claim 22, Fujita as modified in claim 20 teaches the antenna with the exception for the following:
wherein the signal path distance from the perimeter of said radiating element to said grounded end is approximately 1/4 of said wavelength.
Drexler teaches that the signal path distances of antennas are typically integer multiples of ¼ of a wavelength (“Current antenna technology results in fixed-length, or finite and manual-adjustment, antennas that are typically integer multiples of one quarter of a wavelength in length or antennas that include an electrical load”, paragraph [0002]).   
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the signal path distance from the perimeter of said radiating element to said grounded end of Fujita as modified to be approximately 1/4 of said wavelength as suggested by the teachings of Drexler since adjusting the length of a signal path of an antenna can be used to adjust the resonant characteristics of the antenna, and since a ¼ wavelength antennas are commonly used in the art since the standing wave ratio is at its maximum value at a multiple of ¼ wavelength which provides a better impedance match.

Additional Comments 
While the current claims have been rejected, the examiner does see the differences between the current invention and the current prior art of record. The examiner suggests that the applicant amend the independent claims to include limitations of how the feed connects directly to the microstrips, and passes through to also directly connect to the radiating element. This would overcome the current prior art of record, but may require some more search and consideration.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AB SALAM ALKASSIM JR whose telephone number is (571)270-0449.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845